Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on May 18, 2020 in which claims 21-40 are presented for examination; of which claims 1-20 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2020; November 03, 2020 and February 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,075,551 in view of Adrangi Us Publication No. 2002/0087797. 

Claims 1-20 of US Patent No. 10,666,756 disclose “a memory management system comprising: a tier of data storage locations; and a request management unit comprising a physical processor, the request management unit configured to: retrieve the requested target resource from the data storage location” (See U.S. Patent No. 10,075,551 Figures 1-4; Col. 3, line 35-Col. 11, line 25). It is noted however, claims 1-20 of U.S. Patent No. 10,075,551 does not specifically detail the aspects of “determine a request measure associated with a requested target resource; select a data storage location from the tier other than a lowest data storage location in the tier based at least partly on the request measure associated with the requested target resource” as recited in the instant claims 21-40. On the other hand, Adrangi achieved the aforementioned claimed features by providing a system and method for caching files; wherein, Popularity values are calculated for a plurality of files over a period of time. The popularity values are then used to determine which files should be cached at various remote sites. Once the caches are filled, the popularity values associated with the cached files are periodically compared with the popularity values of uncached content. Generally, if the popularity of an uncached file is greater than the popularity of a cached file, then the cached file will be replaced. However, numerous different variables may be factored into the caching determination including, for example, the size of the file, the required bitrate of the file, the identity of the owner of the file, and/or the type of file (See Adrangi Title, Abstract). In particular, Adrangi discloses “determine a request measure associated with a requested target resource” (Figure 6, Component 500; Paragraph 0035 describing a request history list and/or a file hit history list for determining whether a particular file should be cached locally…); “select a data storage location from the tier other than a lowest data storage location in the tier based at least partly on the request measure associated with the requested target resource” (See Adrangi Paragraphs 0037, 0040, 0041, 0042 describing selection of a central database based on the request measure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the cache management system of Adrangi with the memory management describing in U.S. Patent No. 10,075,551 because that would have enhanced the versatility of Baldwin et al. by allowing it to effectively cache files while using a more intelligent system and method for caching popular network content.

Application No. 16/876,564
U.S. Patent No. 10,075,551
21.    (New) A memory management system comprising: a tier of data storage locations; and a request management unit comprising a physical processor, the request management unit configured to: determine a request measure associated with a requested target resource; select a data storage location from the tier other than a lowest data storage location in the tier based at least partly on the request measure associated with the requested target resource; and retrieve the requested target resource from the data storage location.

22.    (New) The computer implemented cache management system of Claim 21, wherein each data storage location in the tier comprises one or more cache servers.

23.    (New) The computer implemented cache management system of Claim 21, wherein a highest data storage location in the tier comprises one or more origin servers of a content provider.

24.    (New) The computer implemented cache management system of Claim 

25.    (New) The computer implemented cache management system of Claim 24, wherein the request management unit is further configured to determine the request measure associated with the requested target resource based at least in part on resource request information included in the resource tracking index.

26.    (New) A computer implemented method comprising: determining a request measure associated with a resource requested by a requestor; selecting a first memory location within a hierarchy of memory locations other than a lowest memory location in the hierarchy based at least partly on the request measure associated with the resource; retrieving the resource from the first memory location; and transmitting the resource to the requestor.

27.    (New) The computer implemented method of Claim 26, wherein different memory locations in the hierarchy are associated with different latencies.

28.    (New) The computer implemented method of Claim 27, wherein a lowest memory location in the hierarchy is associated with a lowest latency among the memory locations in the hierarchy.

29.    (New) The computer implemented method of Claim 26, wherein the first memory location corresponds to a memory location superior to the lowest memory location in the hierarchy.



31.    (New) The computer implemented method of Claim 26, wherein a second request for the resource is received at a server on the first memory location, and wherein the server transmits a third request for the resource to a memory location in the hierarchy superior to the first memory location.

32.    (New) The computer implemented method of Claim 26 further comprising determining the request measure associated with the resource based at least partly on a measure of frequency or recency of requests for the resource.

33.    (New) The computer implemented method of Claim 26, wherein selecting the first memory location in the hierarchy comprises selecting the first memory location in accordance with a relationship between request measures and the memory locations in the hierarchy.

34.    (New) The computer implemented method of Claim 33, further comprising updating the relationship in accordance with a pattern of resource requests received during a predefined recent period of time.

35.    (New) The computer implemented method of Claim 26, wherein the resource corresponds to at least a portion of one of an audio presentation, video presentation, audiovisual presentation, movie, television show, video, or podcast.


select a first data storage level from a hierarchy of data storage levels other than a most inferior data storage level in the hierarchy based at least partly on an indication of a likelihood that a resource requested by a requestor would be requested; retrieve the resource from the first data storage level; and cause return of the resource to the requestor.

37.    (New) The non-transitory computer storage of Claim 36, wherein the instructions further cause the computer system to receive, from an external source, information indicating 

38.    (New) The non-transitory computer storage of Claim 37, wherein the information is based at least partly on one or more requests for the resource received at the external source.

39.    (New) The non-transitory computer storage of Claim 37, wherein the instructions further cause the computer system to determine a second likelihood associated with the resource based at least in part on the information.

40.    (New) The non-transitory computer storage of Claim 37, wherein the instructions further cause the computer system to: update the likelihood that the resource would be requested so that the updated likelihood is mapped to a second 


    2. The computer implemented cache management system of claim 1, wherein each cache level of the plurality of cache levels comprises one or more cache servers. 

    4. The computer implemented cache management system of claim 1, wherein the request management unit is further configured to maintain a resource tracking index for tracking popularity measures associated with resources. 
    5. The computer implemented cache management system of claim 4, wherein the request management unit is further configured to determine the popularity measure associated with the target resource based at least in part on resource popularity information included in the resource tracking index. 
    6. A computer implemented method for managing a cache of a service provider which is configured to communicate with one or more client devices and with a 
    7. The computer implemented method of claim 6, wherein different cache levels of the plurality of cache levels are associated with different latencies. 
    8. The computer implemented method of claim 7, wherein a lowest cache level of the plurality of cache levels is associated with a lowest latency among the plurality of cache levels. 

    10. The computer implemented method of claim 6 further comprising bypassing one or more cache levels inferior to the target cache level for retrieval of the resource. 
    11. The computer implemented method of claim 6, wherein a second request for the resource is received at a cache server on the target cache level and wherein the cache server transmits a third request for the resource to a cache level superior to the target cache level. 
    12. The computer implemented method of claim 6 further comprising determining the popularity measure associated with the resource based at least partly on a measure of frequency or recency of requests for the resource. 

    14. The computer implemented method of claim 13 further comprising updating the relationship in accordance with a pattern of resource requests received during a predefined recent period of time. 
    15. The computer implemented method of claim 6, wherein the resource corresponds to at least a portion of one of an audio presentation, video presentation, audiovisual presentation, movie, television show, video, or podcast. 
    16. Non-transitory computer storage having stored thereon instructions that, when executed by a computer system configured to communicate with one or more client devices and with a content 
    17. The non-transitory computer storage of claim 16, wherein the instructions further cause the computer system to receive resource popularity information from an external source. 
    18. The non-transitory computer storage of claim 17, wherein the 
    19. The non-transitory computer storage of claim 17, wherein the instructions further cause the computer system to determine a second popularity measure associated with the resource based at least in part on the resource popularity information. 
    20. The non-transitory computer storage of claim 17, wherein the instructions further cause the computer system to: update the popularity measure associated with the resource so that the updated popularity measure is mapped to a second cache level of the cache hierarchy; and in response to a second request for the resource from a second requestor, select the second cache level from the cache hierarchy based at least partly on the updated popularity measure associated with the resource. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 10, 2021